Title: From George Washington to Brigadier General Jacob Bayley, 15 March 1780
From: Washington, George
To: Bayley, Jacob


          
            Sir
            Head Quarters Morris Town 15th March 1780
          
          Inclosed you will find a duplicate of my letter of the 9th which I have thought proper to forward by Colo. Little lest the original may have missed you.
          I was a few days ago favd with yours of the 16th ulto. Altho’ my intelligences from Canada are of a different complexion from yours, I will not undertake to say that your fears of an attack are groundless—but I do not look upon myself at liberty to authorise the raising the two Companies of Volunteers mentioned by you or to promise them pay or provision at Continental expence. If the measure is thought expedient and necessary by the State, it will lay with them to make application to Congress on the subject and obtain an order not only for the pay but for the public provision which may have been expended.
          I find, by referring to the Resolves of Congress, that the Commissioners of Indians Affairs for the Northern department were in July 1775 directed to take into consideration the case of the Indian Youths at

Dartmouth Colledge and then to pay the sum of 500 dollars towards their support. A further application in their behalf should in my opinion be addressed to the Commissioners—General Schuyler and Mr Douw of Albany are two of them, and, if I am not mistaken, a Mr Edwards of Connecticut is another. I think in point of policy we ought to cultivate the friendship of these people, as their connexions in Canada have been faithful and essentially useful to us. I am &.
        